Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on February 16, 2021. In virtue of this communication, claims 1-16 are currently presented in the instant application.
Drawings
The drawings submitted on February 16, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG-SA WG2 Meeting #135, S2-1910225, SCP registration of NRF (herein “Huawei”).

Claims 1 and 5
Consider claim 5, Huawei teaches a service communication proxy (SCP) (see Huawei 5.2.7.1 note SCP) entity in a wireless communication system, the SCP entity comprising: 
a transceiver configured to transmit and receive a signal (see Huawei 5.2.7.1 note SCP inherently has a transceiver); and 
a controller (see Huawei 5.2.7.1 note SCP inherently has a controller) coupled with the transceiver and configured to: 
(see Huawei Table 5.2.7.1-1 note NF services provide by the NRF including NFRegister Request with the SCP) including an SCP profile of the SCP entity (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 and Fig. 4.17.1-1 which explain registering the NRF by providing the NF profile of the consumer NF to the NRF and the NRF marking the consumer NF available), and 
receive, from the NRF entity, an NF register response message including a result of a registration for the SCP entity (see Huawei Table 5.2.7.1-1 note NF services provide by the NRF including NFRegister Response with the SCP), 
wherein the SCP profile is maintained at the NRF entity (see Huawei CHANGE REQUEST for 23.502 section 4.17.1 and Fig. 4.17.1-1 which explain storing the NF profile wherein the NF service consumer is the SCP).
Claim(s) 1 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 2 and 6
Consider claim 6, Huawei teaches wherein the SCP profile includes a type of NF for the SCP entity, an NF identifier of the SCP entity, and an address of the SCP entity, and wherein the type of NF for the SCP entity is set to an SCP (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 note register the consumer NF, here the example consumer in Huawei is the SCP, in the NRF by providing the NF profile of the consumer SF, including the NF type, the NF instance ID, names of supported NF services, PLMN ID, along with several additional option inputs).
Claim(s) 2 is/are rejected for at least the same reason(s) set forth in claim 6.







Claims 3 and 7
Consider claim 7, Huawei teaches wherein the SCP profile includes at least one of a network slice related identifier associated with the SCP entity (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 note register the consumer NF, here the example consumer in Huawei is the SCP, in the NRF by providing the NF profile of the consumer SF, including the S-NSSAI), SCP domain information associated with another SCP entity interconnected with the SCP entity, or NF set information associated with an NF entity served by the SCP entity.
Claim(s) 3 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 4 and 8
Consider claim 8, Huawei teaches wherein the controller is configured to: 
transmit, to the NRF entity, an NF discovery request message associated with a producer NF entity (see Huawei 5.2.7.1 note NF services provide by the NRF including Nnrf_NFDiscovery Request with the SCP which correspondingly in the CHANGE ORDER for 23.502 section 5.2.7.3.2 explains for discovering the NF service producer), and 
receive, from the NRF entity, an NF discovery response message including information associated with the producer NF entity (see Huawei 5.2.7.1 note NF services provide by the NRF including Nnrf_NFDiscovery Response with the SCP).
Claim(s) 4 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 9 and 13
Consider claim 13, Huawei teaches a network repository function (NRF) (see Huawei 5.2.7.1 note NRF) entity in a wireless communication system, the NRF entity comprising: 
a transceiver configured to transmit and receive a signal (see Huawei 5.2.7.1 note NRF inherently has a transceiver); and 
a controller  (see Huawei 5.2.7.1 note NRF inherently has a controller) coupled with the transceiver and configured to: 
(see Huawei Table 5.2.7.1-1 note NF services provide by the NRF including NFRegister Request with the SCP)  including an SCP profile of the SCP entity (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 and Fig. 4.17.1-1 which explain registering the NRF by providing the NF profile of the consumer NF to the NRF and the NRF marking the consumer NF available), 
maintain the SCP profile based on the NF register request message (see Huawei CHANGE REQUEST for 23.502 section 4.17.1 and Fig. 4.17.1-1 which explain storing the NF profile wherein the NF service consumer is the SCP), and 
transmit, to the SCP entity, an NF register response message including a result of a registration for the SCP entity (see Huawei Table 5.2.7.1-1 note NF services provide by the NRF including NFRegister Response with the SCP).
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 13.

Claims 10 and 14
Consider claim 14, Huawei teaches wherein the SCP profile includes a type of NF for the SCP entity, an NF identifier of the SCP entity, and an address of the SCP entity, and wherein the type of NF for the SCP entity is set to an SCP (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 note register the consumer NF, here the example consumer in Huawei is the SCP, in the NRF by providing the NF profile of the consumer SF, including the NF type, the NF instance ID, names of supported NF services, PLMN ID, along with several additional option inputs).
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 14.

Claims 11 and 15
Consider claim 15, Huawei teaches wherein the SCP profile includes at least one of a network slice related identifier associated with the SCP entity (see Huawei CHANGE REQUEST for 23.502 section 5.2.7.2.2 note register the consumer NF, here the example consumer in Huawei is the SCP, in the NRF by providing the NF profile of the consumer SF, including the S-NSSAI), SCP domain information associated with another SCP entity interconnected with the SCP entity, or NF set information associated with an NF entity served by the SCP entity.
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 10.

Claims 12 and 16
Consider claim 16, Huawei teaches wherein the controller is configured to: 
receive, from the SCP entity, an NF discovery request message associated with a producer NF entity (see Huawei 5.2.7.1 note NF services provide by the NRF including Nnrf_NFDiscovery Response with the SCP which correspondingly in the CHANGE ORDER for 23.502 section 5.2.7.3.2 explains for discovering the NF service producer), and 
transmit, to the SCP entity, an NF discovery response message including information associated with the producer NF entity (see Huawei 5.2.7.1 note NF services provide by the NRF including Nnrf_NFDiscovery Request with the SCP).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 16.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647